NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.
Claim 18 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.
Claims 17-18 should be clearly amended to be drawn to statutory categories.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI et al. (EP 3467238 A1) in view of CATERINO et al. (US 20180270214 A1).
Re claim 1. KAWAKAMI discloses (abstract) a method for managing access control to a first physical space (FIG.2A-2B – inside of building 4) controlled by a first lock device (FIG.1 – electric lock device 2 [0011, 0014]), the method being performed by an access management device (either key 1 or lock 2 may comprise access management functions [0024, 0027-0028, 0048]), and comprising the steps of: 
determining whether a mobile credential (key device 1) is located inside or outside a barrier secured by a lock device [0030], which comprises considering the mobile credential to be inside when the mobile credential is in the first physical space [0030]; 
storing (“disabling mode” is stored in storage 223 [0039]) an inside indicator (“disabling mode” is an inside indicator as it is selected when key device 1 is located on inside of barrier [0033, 0035]) in association with the mobile credential [0053] when it is located on the inside of the barrier [0033, 0035], the inside indicator being valid until explicitly cleared (“disabling mode” remains valid until mode selection 222 selects “enabling mode” to be stored in storage unit, clearing “disabling mode” [0036, 0039]); and 
preventing the mobile credential from establishing a communication channel with the first lock device when a valid inside indicator is stored for the mobile credential [0050] (i.e. communication channel not established given that unlocking is prevented by way of preventing key ID or response signal from key device 1 to be received at lock device 2).
	Furthermore, KAWAKAMI suggests [0044, 0053] that the system and method could operate within a larger facility such as a building for multiple people as well as operation of multiple devices (i.e. key devices 1). 
However, KAWAKAMI fails to explicitly disclose:
as well as when the mobile credential is in a second physical space secured by a second lock device, wherein the second physical space is adjacent to the first physical space.
CATERINO teaches (abstract) a door lock system [0128-0129] wherein there are two doors that operate within the same system to serve as a more secure door system.
One of ordinary skill in the art would understand that a larger building used by multiple users carrying a plurality of key devices 1 would operate with multiple lock devices 2 which could be placed in any location adjacent to each other depending on the need of the users. Given that the claim does not further define second physical space and lock device, such that second physical space and second lock device could be located anywhere nearby the first physical space.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying access control method by adding a second space with corresponding second lock device as taught by CATERINO in order to improve building door security for a building used by multiple users, as suggested by KAWAKAMI.
	Re claim 2. KAWAKAMI discloses [0048, 0051] the method according to claim 1, wherein the access management device forms part of the mobile credential, and wherein the step of preventing the mobile credential from establishing a communication channel comprises preventing the mobile credential from sending any signal to the first lock device.
Re claim 3. KAWAKAMI discloses the method according to claim 1, wherein the access management device forms part of the first lock device (FIG.1-2), and wherein the step of preventing the mobile credential from establishing a communication channel comprises rejecting any communication request from the mobile credential.
Re claim 4. KAWAKAMI discloses [0030] the method according to claim 1, further comprising the step of: 
clearing the inside indicator for the mobile credential when the barrier is opened.  
Re claim 5. KAWAKAMI discloses [0030] the method according to claim 4, wherein the barrier is determined to be opened by receiving a signal from a barrier sensor (implicitly a door sensing function exists) that the barrier has been opened.  
Re claim 7. KAWAKAMI discloses (as for claim 1) the method according to claim 1, wherein the step of determining whether the mobile credential is located inside or outside comprises considering the mobile credential to be inside when the mobile credential is in the first physical space. [0030]
Re claim 8. KAWAKAMI discloses the method according to claim 1, wherein the first physical space is a first guest room and the second physical space is a second guest room. (first and second physical spaces could be defined as any space such as rooms)
Re claim 9. KAWAKAMI as modified by CATERINO (as for claim 1) an access management device for managing access control to a first physical space controlled by a first lock device, the access management device comprising: 
a processor [0021, 0027, 0048]; and 
a memory storing instructions that [0021, 0027, 0048], when executed by the processor, cause the access management device to: 
determine whether a mobile credential is located inside or outside a barrier secured by a lock device, which comprises to consider the mobile credential to be inside when the mobile credential is in the first physical space as well as when the mobile credential is in a second physical space secured by a second lock device, wherein the second physical space is adjacent to the first physical space; 
store an inside indicator in association with the mobile credential when it is located on the inside of the barrier, the inside indicator being valid until explicitly cleared; and 
prevent the mobile credential from establishing a communication channel with the first lock device when a valid inside indicator is stored for the mobile credential.  
Re claim 10. Rejected as for claim 2.
Re claim 11. Rejected as for claim 3.
Re claim 12. Rejected as for claim 4.
Re claim 13. Rejected as for claim 5.
Re claim 15. Rejected as for claim 7.
Re claim 16. Rejected as for claim 8.  
Re claim 17. KAWAKAMI as modified by CATERINO discloses (as applied for claim 1 given the similarities in claim scope) a computer program (i.e. computer programming would be required to operate the system and method functions as claimed in claim 1) for managing access control to a first physical space controlled by a first lock device, the computer program comprising computer program code which, when run on an access management device causes the access management device to: 
determine whether a mobile credential is located inside or outside a barrier secured by a lock device, which comprises to consider the mobile credential to be inside when the mobile credential is in the first physical space as well as when the mobile credential is in a second physical space secured by a second lock device, wherein the second physical space is adjacent to the first physical space; 
store an inside indicator in association with the mobile credential when it is located on the inside of the barrier, the inside indicator being valid until explicitly cleared; and 
prevent the mobile credential from establishing a communication channel with the first lock device when a valid inside indicator is stored for the mobile credential.  
Re claim 18. KAWAKAMI as modified by CATERINO discloses (as for claims 1 and 17) a computer program product comprising a computer program according to claim 17 and a computer readable means on which the computer program is stored. (interpreted to read on all limitations of claim 17 in the same manner given claim scope similarity)
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAKAMI et al. (EP 3467238 A1) in view of CATERINO et al. (US 20180270214 A1) further in view of DUMAS et al. (WO 2014/107196 A1).
Re claim 6. However, KAWAKAMI as modified by CATERINO fails to explicitly disclose:
the method according to claim 1, further comprising the step of: 
clearing the inside indicator for the mobile credential when a timer expires.  
DUMAS teaches (abstract) a wireless access control system (FIG.1) wherein a timer is used to add a security feature [0091] for the purpose of preventing unauthorized access based on a timeout function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a timer for determining when to or not to allow access by credential as taught by DUMAS in order to improve building door security.
Re claim 14. Rejected as for claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/4/2022